DETAILED ACTION
This office action is in response to the communication received on 02/22/2021 concerning application no. 16/316,447 filed on 01/09/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Patent Prosecution Highway Cases
Per the decision reached on 09/09/2019 regarding the petition filed 08/09/2019, the instant application has been made special under the provisions of the Patent Prosecution Highway (PPH) program.  Applicant is encouraged to review supporting material for cases made special under the provisions of the Patent Prosecution Highway (PPH) program: https://www.uspto.gov/patents-getting-started/international-protection/patent-prosecution-highway-pph-fast-track.
Applicant is reminded that any claims presently in the instant application or amendments made during prosecution of the instant application must sufficiently correspond to the claims allowed by the office of earlier examination.  A US claim will be considered to sufficiently correspond with claims allowed by the office of earlier examination if the US claims are of the same or similar scope, or the US claims are narrower in scope than the allowed claims.  The additional limitation that makes the US claims narrower in scope than the allowed claims must be presented in dependent form.  Amendments which incorporate prior must be accompanied by a certification statement per section IV, paragraph III on page 4 of the notice published on the patent prosecution highway website (https://www.uspto.gov/sites/default/files/documents/global-ip5.pdf).  If the certification statement is omitted, the amendment will not be entered and will be treated as a non-responsive reply.

Claim Amendments Received February 22, 2021
Consistent with paragraph 4, above, a certification statement is required for any amendments to the claims in an application participating in the patent prosecution highway program.  No such certification statement was filed with the amendment received 02/22/2021.  Therefore, the amendment is not entered and considered to be non-responsive.
The PPH program prohibits amendments not supported by original dependent claims. At least the “navigation modality” as currently claimed in claim 33, is unsupported by dependent claims 34 and 35.
	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUTHER G BEHRINGER whose telephone number is (469)295-9086.  The examiner can normally be reached on M-F 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793